DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-31 and 33-34 are allowed.
The invention is directed to a system adaptably directs packet flows to packet processing elements based on OSI layer characteristics and, when necessary, inspection of data payloads, characteristics of parsed data flows are identified, a comparison ensues, and upon recognition of a match, the entirety of the packet flow is directed to a linked packet processing element, and when a match does not occur, the packet flow is directed to a second analysis tier whereby data payloads of the flow are examined, and characteristics from the data payload analysis are compared to entries in a database. Each of the independent claims 1 and 25 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A multi-tiered method for packet flow processing, comprising: receiving by a parsing module one or more encapsulated packet flows at a first analysis tier; parsing each of the one or more encapsulated packet flows gaining access to an innermost network frame of each parsed packet flow wherein parsing includes extracting Open Systems Interconnection (OSI) layer 2 - 4 metadata; responsive to identifying by a packet processor a OSI layer 2 - 4 match between a stored OSI layer 2 - 4 association, gained initially from one or more packet processing elements, and the OSI layer 2 - 4 metadata of a parsed packet flow, directing the parsed packet flow according to the stored OSI layer 2 - 4 association; responsive to the stored OSI layer 2 - 4 association directing packet analysis, delivering the parsed packet flow to one or more packet inspection engines of a second analysis tier, wherein the second analysis tier updates stored OSI laver 2 - 4 associations of the first analysis tier based on analysis matches by the second analysis tier thereby directing future parsed packet flows having OSI laver 2 - 4 metadata similar to OSI laver 2 - 4 metadata of analysis matches by the second analysis tier to the one or more packet processing elements by the first analysis tier 2Serial No. 16/811468 Reply to Office Action of 26 November 2021 rather than by the second analysis tier; and responsive to identifying by one of the one or more packet inspection engines an analysis match between a stored packet analysis association, gained initially from the one or more packet processing elements, and packet analysis results of the parsed packet flow from packet analysis of the parsed packet flow by the one or more packet inspection engines, directing the parsed packet flow according to the stored packet analysis association.
	Regarding claim 25, A multi-tiered system for packet flow processing, comprising: 6Serial No. 16/811468 Reply to Office Action of 26 November 2021 a first network device having a non-transitory storage medium having embodied therein instructions representing one or more modules operable to differentially forward packet flows based on a OSI layer 2 - 4 match between a stored OSI layer 2 - 4 association, gained initially from one or more packet processing elements, and the OSI layer 2 - 4 metadata extracted from a parsed packet flow; and a second network device communicatively coupled to the first network device, having a non-transitory storage medium having embodied therein instructions representing one or more packet inspection engines configured to conduct packet analysis and to differentially forward parsed packet flows received from the first network device to the one or more packet processing elements based on identifying an analysis match between a stored packet analysis association, gained initially from the one or more packet processing elements, and packet analysis results from packet analysis of the received parsed packet, wherein the second network device is configured to update the stored OSI laver 2 - 4 association of the first network device based on matches by the second network device thereby forwarding future packet flows by the first network device based on the OSI laver 2 - 4 associations rather than packet analysis association. 
	Therefore, the independent claims 1 and 25 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Volpe et al. (US 2021/0160350 A1) disclose systems and methods generating a programmatically defined field of metadata for a network packet which are packets of data or datagrams sent across a network from a source networking device to a destination address representing an end networking device, wherein the network may include many other networking devices, such as various kinds of switches, routers, network bricks, or any other device capable of receiving, processing, and/or sending the network packets across links between the networking devices in the network.
Claims 2-24 and 26-31, 33-34 are allowed since they depend on claims 1 and 25 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/21/2022

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473